t c summary opinion united_states tax_court james t higdon petitioner v commissioner of internal revenue respondent docket no 239-02s filed date james t higdon pro_se nancy w hale for respondent laro judge this case was heard pursuant to sec_7463 respondent moves the court to dismiss the portion of the case relating to for lack of jurisdiction and to strike those portions of the pleadings pertaining to said year respondent alleges that no deficiency in tax for has been ' section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure - determined over which the court has jurisdiction and that no notice_of_deficiency has been sent to petitioner petitioner objects to respondent’s motion but does not state any reason or authority which would give us jurisdiction background petitioner petitioned this court to redetermine a deficiency of dollar_figure in his federal_income_tax and additions thereto of dollar_figure dollar_figure and dollar_figure under sec_6651 a and a respectively petitioner resided in jacksboro tennessee when his petition was filed with the court petitioner did not file a federal_income_tax return for on or about date petitioner requested a refund for in the amount of dollar_figure respondent denied this request because he determined it was outside of the statutory period to file for a refund respondent has not mailed a notice_of_deficiency to petitioner with respect to petitioner alleges that respondent should have determined an overpayment in petitioner’s federal_income_tax return for before calculating a deficiency for in order to net the deficiency against the overpayment discussion the party requesting that the court decide an issue bears the burden of proving that we have the requisite jurisdiction to decide that issue see 72_tc_313 ronald r pawlak p c v commissioner tcmemo_1995_7 mcgarvin v commissioner tcmemo_1994_410 we are guided by rule a which generally provides that the jurisdiction of the court depends upon the issuance by the commissioner of a notice_of_deficiency in income gift or estate_tax see also stewart v commissioner tcmemo_1998_319 here respondent has only determined a deficiency in petitioner’s federal_income_tax and respondent has only issued a notice_of_deficiency to petitioner for that year although petitioner’s claim with respect to is associated with income taxes the subject matter over which we generally have jurisdiction respondent has not issued a notice_of_deficiency to petitioner for that year furthermore sec_6214 provides jurisdiction over other years and quarters the tax_court in redetermining a deficiency of income_tax for any taxable_year or of gift_tax for any calendar_year or calendar_quarter shall consider such facts with relation to the taxes for other years or calendar quarters as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid although the court would have jurisdiction to determine an overpayment for had a notice_of_deficiency been issued for that year when notice was issued the limitation of sec_6512 b would have prevented its crediting to tax in any event - - therefore even if petitioner did overpay his tax a matter as to which we express no opinion we do not have jurisdiction to determine any overpayment for that year see stewart v commissioner supra petitioner’s request to the court to determine an overpayment in tax for in order to redetermine a deficiency in is expressly beyond the court’s jurisdiction an appropriate order will be issued granting respondent’s motion to dismiss for lack of jurisdiction and to strike the related portions of the pleadings
